Citation Nr: 0203335	
Decision Date: 04/11/02    Archive Date: 04/18/02

DOCKET NO.  01-07 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an earlier effective date for a total 
disability rating based on individual unemployability due to 
service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from March 1979 to 
September 1984.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in January 2001 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The Board notes that in correspondence dated in March 2002 
the veteran provided a Pittsburgh, Pennsylvania, mailing 
address, and stated she desired a Board video conference 
hearing in Pittsburgh, Pennsylvania.


REMAND

The veteran was previously scheduled for a hearing before a 
member of the Board in Washington, D.C.  In correspondence 
received in March 2002, the veteran informed the Board that 
she had not intended to travel to Washington, D.C.  She 
requested a videoconference hearing at the local regional 
office in Pittsburgh, Pennsylvania, before a Board member 
sitting in Washington, D.C., in lieu of a central office 
Board hearing.  See 38 C.F.R. § 20.700(e) (2001).  Therefore, 
pursuant to 38 C.F.R. § 20.704, the case is REMANDED to the 
RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The veteran should be scheduled for a 
videoconference hearing at the 
Pittsburgh, Pennsylvania, RO before a 
member of the Board sitting in 
Washington, D.C.  

3.  The Board issued a decision in this 
case in December 2001, with which the 
veteran does not agree and which she 
seeks to have vacated.  This remand 
honors her request for a Board hearing.  
The veteran is advised, however, that 
where there was a failure to honor a 
request for a Board hearing before 
issuance of a Board decision, and a 
hearing is subsequently scheduled, but 
the appellant fails to appear, the Board 
decision will not be vacated for failure 
to honor the hearing request.  See 38 
C.F.R. § 20.904(a)(3) (2001). 


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of the case.  The appellant need take no action until 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




